Citation Nr: 1710639	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  11-00 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for low back strain.  

2.  Entitlement to an effective date earlier than March 29, 2016, for the grant of service connection for right lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to August 1969.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A Travel Board hearing was held in May 2013 before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of that hearing is of record.  

In May 2014, the Board remanded the case for additional evidentiary development, to include a contemporaneous examination.  The claim has now been returned to the Board for further appellate consideration.  

An April 2016 rating decision granted service connection for right lower extremity, evaluated as 10 percent disabling effective March 29, 2016.  The Veteran filed an August 2016 notice of disagreement (NOD) with the effective date assigned.  The RO has not yet issued a statement of the case (SOC) in response.  When there has been adjudication by the AOJ and a timely NOD has been filed, an SOC addressing the issue must be furnished to the veteran, and if has not been done, a Board remand is required.  Manlincon v. West, 12 Vet. App. 238 (1999).

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

REMAND

Unfortunately, and for reasons explained below, in order to comply with the legal duty to assist the Veteran, the Board finds that it must once again remand the claim of entitlement to a rating in excess of 20 percent for a low back disorder for additional development action.  

In this case, the Board must reconsider this issue in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion (ROM) measurements of the opposite undamaged joint.  

In this case, the findings of the Veteran's service-connected lumbar/low back strain documented in the most recent VA examination dated in March 2016 do not meet the specifications of Correia.  Specifically, the examiner did not address whether the ROM testing of the thoracolumbar spine was conducted on active or passive motion.  Given this, the examination is inadequate.  Therefore, further examination is necessary prior to adjudicating the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and elicit from him the appropriate information and consent, if necessary, to obtain any outstanding VA and/or private treatment records with respect to the increased rating claim on appeal.  After securing the information and appropriate consent from the Veteran, if necessary, VA should attempt to obtain any such treatment records that have not been previously associated with the Veteran's VA claims file.  All attempts to secure this evidence must be documented in the claims file.  

2.  After completing the foregoing and associating any outstanding evidence with the claims file, schedule the Veteran for an appropriate VA examination to determine the manifestations and current level of severity of his service-connected lumbar/low back strain in accordance with the current disability benefits questionnaire.  The electronic claims file must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings in detail.  With respect to ROM testing, this information must be derived from joint testing for pain on both active and passive motion consistent with 38 C.F.R. § 4.59 (2016) as interpreted in Correia.  The examination report must confirm that all such testing has been made and reflect the results of the testing.  If the testing cannot be conducted, the examiner must explain why.  

The examiner must provide an explanation for any opinions expressed.  

3.  Upon completion of the foregoing, readjudicate the Veteran's claim on appeal based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and the opportunity to respond thereto.  

4.  The AOJ should issue a SOC on the issue of entitlement to an effective date earlier than March 29, 2016, for the grant of service connection for right lower extremity radiculopathy.  

Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration of all issues properly on appeal, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

